—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered April 10, 2000, convicting him of robbery in the third degree and attempted assault in the third degree, upon a. jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of attempted assault in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt of that crime was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has not preserved for appellate review his contention regarding the trial court’s instruction to the jury on the presumption of innocence (see, CPL 470.05 [2]; People v Henderson, 259 AD2d 495). In any event, the failure to instruct the jury on the presumption of innocence was harmless, since the proof of the defendant’s guilt was overwhelming, and the court gave a strong and unequivocal instruction regarding the People’s burden of proof (see, People v Creech, 60 NY2d 895; People v Ponder, 266 AD2d 826; People v Adams, 247 AD2d 819).
The defendant’s remaining contention is without merit. Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.